434 So. 2d 1315 (1983)
STATE of Louisiana, Plaintiff-Appellee,
v.
Gerald WALKER, Defendant-Appellant.
No. CR 82-701.
Court of Appeal of Louisiana, Third Circuit.
June 29, 1983.
Louis G. Garrot, III, Asst. Dist. Atty., Abbeville, for plaintiff-appellee.
David J. Dennis, Lafayette, for defendant-appellant.
Before DOMENGEAUX, GUIDRY and YELVERTON, JJ.
YELVERTON, Judge.
Defendant, Gerald Walker, was indicted by the Vermilion Parish grand jury on one (1) count of aggravated rape and one (1) count of aggravated crime against nature. Pursuant to a plea bargain, he pleaded guilty to one (1) count of forcible rape (LSA-R.S. 14:42.1) on April 28, 1982. Defendant was sentenced to twenty (20). years at hard labor, the first eight (8) years to be without benefit of parole, probation or suspension of sentence. Defendant seeks review of this sentence.
No assignments of error were perfected as required by La.C.Cr.P. art. 844. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings. C.Cr.P. art. 920; State v. Jackson, 332 So. 2d 211 (La.1976); State v. Gerald, 325 So. 2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.